Voto particular disidente emitido por la
Juez Asociada Señora Rodríguez Rodríguez,
al que se une la Jueza Presidenta Oronoz Rodríguez.
Discrepo de la determinación de una mayoría de este Tribunal de archivar la queja presentada en contra del Ledo. Wilson González Antongiorgi. Ello, por entender que, en casos en los que se cuestiona el proceder de un servidor público y los efectos de su conducta en un procedimiento de naturaleza penal, resulta imperativa nuestra intervención. Estimo que, como mínimo, la conducta del licenciado González Antongiorgi amerita una censura enérgica por parte de este Tribunal.
Las expresiones inflamatorias y discriminatorias verti-das por el fiscal González Antongiorgi en el juicio en contra del Sr. Christian Serrano Chang no sólo sirvieron el propó-sito de reproducir estereotipos nocivos y anacrónicos, sino que, además, tuvieron el efecto de socavar irremediable-mente la imparcialidad del proceso penal, lo que, a su vez, resultó en la celebración de un nuevo juicio. Conviene pun-tualizar, entonces, los hechos que originan la queja ante nuestra consideración.
HH
El 6 de mayo de 2015, el señor Serrano Chang presentó una queja en contra del fiscal González Antongiorgi. En ésta alegó que, durante el juicio por jurado que se ventilaba en su contra por el asesinato de un menor, el fiscal incurrió en violaciones a los cánones del Código de Etica Profesional. Específicamente, indicó que, en su alocución final ante el Jurado, el fiscal González Antongiorgi intimó que la pre-sunta orientación sexual del acusado apuntaba a que éste *955pudo haber abusado sexualmente del menor víctima de asesinato.
Además, el señor Serrano Chang denunció que, también durante su alocución final, el fiscal exhortó a los integran-tes del Jurado a que consultaran a una sicóloga que era parte de éste para que fungiera como perito.(1) Específicamente, las expresiones inflamatorias, impropias y peyorativas del fiscal González Antongiorgi fueron las siguientes, según contenidas en la Transcripción de la prueba oral:
Se acostó aquí, boca arriba diciendo que era [...] Dylan, y el acusado estaba encima del (sic). ¿Y ustedes saben lo que le dijo, miren cómo esa nena movía la cadera? Mírenlo. Perdone. El acusado encima de Dylan, la nena hacía así con la cadera. ¿Qué juego es ese? Un padrastro a un niño, ¿Qué juego es ese? Le hizo creer que era un juego, una persona que ya había sido descubierta que tenía doble vida, bisexual. Homosexual, que eso se respeta, eso son derechos, no, no, no me vayan a malinterpretar. Pero no podía descargar ese deseo en un niño. No podía. Eso es inmoral. Eso es delito. [...] Le hacía lo que dijo Nayla que hacía. ¿Qué son eso? ¿Fantasías sexuales del acusado? ¿El acusado toqueteaba a Dylan? Esa es la razón por la que ese niño, se aterraba.
Yo les digo a ustedes, que no devuelvan a este muchacho a la calle, al acusado, como maestro de educación especial, [...] como un lobo rapaz, para comerse a esos niños en la escuela. [...] No lo devuelvan, a esos niños, que los devora.
Es importante que ustedes tengan claro, la determinación de la niña [...] Nayla, de decir la verdad. Y en eso, en el momento en que estemos, ustedes estén deliberando, pueden consultar con la doctora sicóloga Arlene Maestre, que ahí sí que, al final, cuando ya esté todo sometido, de la sicología y como son los niños, y como Nayla dice la verdad.
Tal y como concluyó el Tribunal de Apelaciones al orde-nar la celebración de un nuevo juicio, estas expresiones tuvieron el propósito de invitar a los integrantes del Ju-rado a hacer inferencias que no estaban basadas en la prueba. Además, fueron vertidas con el propósito de atri*956buirle una carga moral indebida a la presunta orientación sexual del acusado, al indicar que el señor Serrano Chang llevaba una “doble vida” y, peor aún, afirmar que de esa orientación sexual se derivaba una tendencia a abusar sexualmente de menores de edad. Por último, las expresiones apelaron a posibles aprensiones por parte de los integrantes del jurado al insinuar que, de no encontrar culpable al señor Serrano Chang, éste podría agredir sexualmente a otros niños.(2) Esto, cuando al señor Serrano Chang nunca se le imputó la comisión de delitos sexuales o delitos relacionados con conducta sexual hacia menores de edad.
i—I
El fuero del proceso acusatorio y el exceso de celo al mo-mento de procurar una convicción no pueden ser carta blanca para que los fiscales incurran en conducta antiética y desarrollen teorías que no se puedan sustentar por la prueba y que estén fundamentadas en expresiones inflamatorias, impertinentes y altamente discriminatorias. Como representantes del Estado, los fiscales tienen un deber ineludible de asegurar que la administración de la justicia no conlleve violentar las garantías constitucionales que cobijan a todo acusado o recurrir a estrategias que mancillen la imparcialidad de los procedimientos. Después de todo, la responsabilidad principal de un fiscal no estriba en ganar un caso en particular, sino en asegurar que se haga justicia en todos los casos.(3)
*957El archivo de esta queja, sin más, implica claudicar a nuestro deber de atender acuciosamente imputaciones de conducta antiética que impactan adversamente nuestro sistema de justicia penal. Expresiones altamente perjudi-ciales para un acusado que no tengan base en la prueba y que tiendan a influir indebidamente en el ánimo del jurado ameritan el ejercicio de nuestra jurisdicción disciplinaria. Resulta inconcebible avalar la tergiversación de hechos, las imputaciones falsas, la especulación y el uso de comen-tarios discriminatorios contra un acusado como mecanismos para asegurar un veredicto de culpabilidad. Conviene recordar que “[n]o es sincero ni honrado el utilizar medios que sean inconsistentes con la verdad ni [...] inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho”. 4 LPRA Ap. IX, C. 35.
En virtud de los fundamentos que anteceden, estimo que el curso de acción adecuado es censurar enérgicamente las actuaciones del fiscal González Antongiorgi, apercibiéndole de que, de incurrir en conducta similar en el futuro, se le impondrán sanciones disciplinarias más severas. Las actuaciones del fiscal, según se detallan en la sentencia del Tribunal de Apelaciones y en la queja presentada por el señor Serrano Chang, ameritan que el asunto sea atendido con la seriedad y el rigor que requiere todo procedimiento disciplinario. Por tal razón, disiento de la determinación mayoritaria.

 Como se anticipó, en razón de la conducta desplegada por el fiscal González Antongiorgi, el Tribunal de Apelaciones ordenó la celebración de un nuevo juicio, dictamen que advino final y firme luego de que este Foro decidiera no atender el recurso de certiorari presentado por el Estado.


 Véase Pueblo v. Serrano Chang, KLAN201401017.


 Véase Canon 5 del Código de Ética Profesional, 4 LPRA Ap. IX (“Es el deber primordial del abogado defensor y del fiscal procurar que se haga justicia”). Véase, además, Berger v. U.S., 295 US 78, 88 (1935) (“The United States Attorney is the representative [...] whose interest, therefore, in a criminal prosecution is not that it shall win a case, but that justice shall be done”).